Citation Nr: 1334586	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-45 917	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to Agent Orange.

2.  Entitlement to service connection for a pituitary tumor, including as secondary to Agent Orange.

3.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1975.  The evidence on file shows that the Veteran had active duty in Thailand.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a personal hearing with the undersigned sitting at the RO in June 2012, and a transcript of the hearing is of record.


FINDINGS OF FACT

1. The evidence of record does not indicate that the Veteran served in the Republic of Vietnam nor is there competent or persuasive evidence of herbicide exposure during his service in Thailand.

2. Diabetes mellitus, type II, was not present in service or for many years thereafter and has not been shown to be related to active duty.

3.  A pituitary tumor was not present in service or for many years thereafter and has not been shown to be related to active duty.

4.  VA audiology evaluation in March 2012, which is the most recent evaluation on file, revealed average pure tone thresholds at the relevant frequencies of 67 decibels in the left ear and 65 decibels in the right ear, with speech discrimination scores of 95 percent in each ear; this translates under Tables VI and VII to level II hearing in each ear.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in active duty and may not be presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for a pituitary tumor, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for the assignment of an initial compensable evaluation for 
service-connected bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in September 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was also informed in the September 2009 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2010 rating decision granted service connection for bilateral hearing loss.

Although the Veteran was not notified until later of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

In accordance with the requirements of VCAA, the September 2009 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA Audiologic evaluation was conducted in March 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2012 VA evaluation obtained in this case is adequate, as it includes findings on the Veteran's hearing acuity.  There is adequate medical evidence of record to make a determination on the increased rating issue in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination relevant to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the Veteran was not afforded a VA examination regarding the service connection claims at issue.  However, there is no dispute that the Veteran currently suffers from diabetes mellitus, type II, and from a pituitary tumor.  Further, the Veteran does not argue that either disability was diagnosed during service or within one year following discharge from service.  Rather, he argues that the conditions are due to herbicide exposure during active duty.  As a VA examination would not provide information relevant to the question of actual exposure during service, an examination is not needed to make a determination on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1MR, Part IV.ii.2.C.10(o), (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era;' notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  See M21-1MR, Part IV.ii.2.C.10(q); see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era."  

The M21-1MR also provides that several items of development should be performed when the Veteran claims herbicide exposure in other areas, to include asking the Veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV.ii.2.C.10(o).  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity.  Appropriate notice was sent to the Veteran in September 2009 regarding the above procedures.  Additionally, there is a formal memorandum on file from JSRRC, dated in March 2010, documenting a lack of information required to corroborate herbicide exposure from service in Thailand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his June 2012 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative and the undersigned asked questions to ascertain the Veteran's hearing problems and ascertain the nature of the Veteran's contentions with regard to the service connection issues on appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Service Connection Claims

The Veteran has contended, including at his personal hearing, that his current diabetes mellitus, type II, and pituitary tumor are the result of herbicide exposure during his active duty service, which included service in Thailand and Vietnam.  
Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain chronic disorders, including diabetes mellitus, type II, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Board notes that while type II diabetes mellitus is a disease warranting presumptive service connection, a pituitary tumor is not.  For purposes of establishing presumptive service connection under the above regulation, the evidence of record does not show that the Veteran had qualifying service in the Republic of Vietnam despite his June 2012 testimony that he was flown in to Vietnam in support of occasional missions to deliver information.  In fact, he acknowledged at his personal hearing that there is no objective document available to support his contention of being on the ground in Vietnam.  Although the Veteran has received the Vietnam Service Medal (VSM) based on his service in Vietnam waters, the Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008) held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  Haas, at 1193-1194, 1196.  Also, this medal does not serve as sufficient proof that he actually set foot on the Vietnam landmass.  Therefore, the Board finds in-service exposure to herbicides due to service in Vietnam cannot be presumed on this basis.  Thus it must be determined whether his service in Thailand would warrant a presumption of exposure to herbicides.

It has been determined that there was significant use of herbicides on the fenced perimeters of military bases in Thailand that was intended to eliminate vegetation and ground cover for base security purposes.  See Department of Defense article, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Therefore, certain veterans would have been exposed to herbicides while stationed at these bases, depending on the nature of their duties.  The Director of Compensation and Pension Service's Memorandum entitled "Herbicide Use in Thailand during the Vietnam Era" indicates that herbicides were used and stored in Thailand from April to September 1964 and not at any point thereafter.  This Memorandum also indicates that the small-scale herbicide usage to clear weeds in and around the bases and airstrips were using commercial products and not Agent Orange.  There are no presumptions based on exposure to commercial herbicides.  If the Veteran was exposed to commercial herbicides in Thailand, his exposure risk would be similar to exposure to the commercial herbicides sold and used in the United States. 

The Veteran has testified that he had "various stints" as an aviation electronics technician at U-Tapao, Thailand, where he spent time on the base perimeter.  However, any spraying or use of Agent Orange in Thailand had ended by 1964, which is more than seven years prior to the Veteran's service there.  Based on the foregoing, the Board finds that service connection is not warranted on the basis of exposure to herbicides, to include on a presumptive basis, for diabetes mellitus, type II, based on the Veteran's service in Thailand. 

Despite this finding, when a Veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis related to either diabetes mellitus, type II, or a pituitary abnormality.  The Veteran, however, does not assert that he has experienced symptomatology related to diabetes mellitus, type II, or a pituitary tumor continuously since service.  In fact, the post-service evidence of record does not reflect complaints or findings related to either disability until October 2006, more than 30 years following separation from service, when decreased testosterone was diagnosed.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  A December 2008 medical report from Park Nicollet Clinic contains a diagnosis of diabetes mellitus, type II, which is noted to be a new diagnosis.  A pituitary mass was found in July 2009.  

In addition, the post-service medical evidence of record does not include an etiological opinion relating the Veteran's current diabetes mellitus, type II, or pituitary tumor to his active duty service.  The only evidence of record indicating an association between either diabetes mellitus, type II, or a pituitary tumor and his active duty service are the Veteran's hearing testimony and statements.  However, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the origin or cause of diabetes mellitus, type II, and a pituitary tumor are not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  

The question of whether the Veteran's alleged exposure to herbicides caused his current diabetes mellitus, type II, and/or his pituitary tumor does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of either disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, as there is no competent evidence establishing that either the Veteran's diabetes mellitus, type II, or pituitary tumor was incurred in or caused by active duty service, service connection on a direct basis is not warranted.

Although medical excerpts on "Veterans and Agent Orange,"Air Base Defense - Vegetation Control," and "Project CHECO" have been added to the record, as well as photographs of U-Tapao Airfield, these excerpts involve general medical knowledge, do not refer specifically to the Veteran's particular circumstances, and do not change the above conclusions.

For the reasons discussed above, the preponderance of the evidence is against the Veteran's service-connection claims, and as such, the benefit of the doubt doctrine is inapplicable.  Therefore, entitlement to service connection for either diabetes mellitus, type II, or a pituitary tumor, to include as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Rating Claim

The Veteran was granted service connection for bilateral hearing loss by rating decision in April 2010, which assigned an initial noncompensable rating effective August 31, 2009.  The Veteran timely appealed.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2013).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

A December 2009 VA audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 20 at 1000 Hz, 25 at 2000 Hz, 35 at 3000 Hz, and 85 at 4000 Hz.  The pure tone threshold average was 41.25.  Pure tone thresholds for the left ear, in decibels, were: 20 at 1000 Hz, 15 at 2000 Hz, 40 at 3000 Hz, and 65 at 4000 Hz.  The pure tone threshold average was 35.  Speech recognition was 90 percent in the right ear and 92 percent in the left ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was noted.  

A February 2011 VA audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 20 at 1000 Hz, 25 at 2000 Hz, 40 at 3000 Hz, and 80 at 4000 Hz.  The pure tone threshold average was 41.  Pure tone thresholds for the left ear, in decibels, were: 25 at 1000 Hz, 25 at 2000 Hz, 35 at 3000 Hz, and 70 at 4000 Hz.  The pure tone threshold average was 38.  Speech recognition was 92 percent in each ear per the Maryland CNC test.  Mild to severe high frequency sensorineural hearing loss, bilateral, was diagnosed.  It was noted that his hearing loss had a significant effect on his occupation 

A March 2012 VA audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 45 at 1000 Hz, 60 at 2000 Hz, 75 at 3000 Hz, and 85 at 4000 Hz.  The pure tone threshold average was 65.  Pure tone thresholds for the left ear, in decibels, were: 50 at 1000 Hz, 60 at 2000 Hz, 75 at 3000 Hz, and 85 at 4000 Hz.  The pure tone threshold average was 67.  Speech recognition was 95 percent in each ear per the Maryland CNC test.  Moderate sloping to severe sensorineural hearing loss, bilateral, was diagnosed.  It was noted that the Veteran's hearing had decreased since the previous hearing examination.  The Veteran complained of greater difficulty hearing at work if there is background noise or others are talking, and his wife has noticed his decline in hearing.  He wanted to order hearing aids.  

The Veteran testified at his travel board hearing in June 2012 that he was told at his VA hearing evaluation in March 2012 that his hearing had decreased by 20 percent since the prior VA evaluation.

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  


With respect to the Veteran's hearing acuity, the Board notes that the VA hearing evaluation results in December 2009, February 2011, and March 2012 translate to no more than hearing level II in each ear.  According to Table VII, a noncompensable evaluation is assigned when hearing acuity is level II in each ear.

The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R.  § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).


In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  

The Veteran reported in March 2012 that he had difficulty hearing speech when there was background noise or when other people were talking.  He was to be sent for hearing aids.  The Board observes that while the Veteran's hearing impairment does affect his daily life and employment, it does not do so in an unusual way.  His hearing loss is adequately covered by the above-noted rating schedule.  In sum, the Board concludes that the evidence of record is insufficient to conclude that the Veteran's hearing loss would cause marked interference with his ability to gain employment.  Accordingly, extraschedular referral is not warranted.

The Court has held that VA must address the issue of entitlement to a total disability rating based on individual unemployability if it is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record does not reasonably raise that issue.

The Board finds that the preponderance of the evidence weighs against the increased rating claim decided herein.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating for the disability at issue, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 






ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a pituitary tumor, to include as secondary to herbicide exposure, is denied.

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


